Citation Nr: 0211072	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-09 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased disability rating for 
coronary artery disease, status post coronary artery bypass 
grafts and myocardial infarction, currently rated as 
30 percent disabling.

2.  Entitlement to an increased disability rating for 
hypertension, currently rated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
residuals of Austin bunionectomy of the left great toe, 
secondary to hallux valgus, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased disability rating for 
residuals of Chevron bunionectomy of the right great toe, 
secondary to hallux valgus, currently rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1975, and from March 1977 to August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Manchester, New Hampshire, which increased the rating from 10 
percent to 30 percent disabling for the veteran's coronary 
artery disease with hypertension, and continued the ratings 
of 10 percent each for bunionectomies of the left and right 
great toes.  In March 2000, the veteran submitted a statement 
expressing disagreement with the October 1999 rating decision 
with respect to the ratings assigned for each of the 
aforementioned disabilities.  In April 2000, the RO furnished 
the veteran a statement of the case.  Later that month, in 
April 2000, the veteran filed a substantive appeal (VA Form 
9), wherein he specifically identified the ratings assigned 
for his coronary artery disease with hypertension and his 
bunionectomies of the right and left great toes as the issues 
on appeal.

In a November 2001 rating decision, the RO assigned a 
separate 30 percent rating for the veteran's coronary artery 
disease, and assigned a separate 10 percent rating for his 
hypertension.  The veteran has continued his appeal, and he 
is seeking ratings higher than those currently assigned for 
his coronary artery disease and for his hypertension.

By a separate rating decision, dated in April 2000, the RO 
established service connection for postoperative scars of the 
left and right great toes, with each scar evaluated as 
10 percent disabling.  In a November 2001 rating decision, 
the RO established service connection for bilateral pes 
planus, evaluated as 10 percent disabling.  The RO sent the 
veteran notification of these rating decisions and of his 
appellate rights in VA letters of April 2000 and January 
2001, respectively.  The information of record, however, does 
not reflect that the veteran initiated an appeal of either 
the April 2000 or November 2001 rating decision with respect 
to the initial ratings assigned following the grants of 
service connection for the scars of the right and left great 
toes and bilateral pes planus.  38 U.S.C.A. § 7105(a), 
(b)(1), (c) (West 1991); see also 38 C.F.R. § 20.304 (2001) 
(regarding initiating an appeal).  Hence, these separate 
elements of those claims are not now in an appellate status 
before the Board.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997).

Accordingly, the Board's appellate review is limited to the 
issued listed on the cover page of this decision.


FINDINGS OF FACT

1.  The veteran's coronary artery disease, status post 
coronary artery bypass grafts and myocardial infarction, has 
been manifested by fatigue with workload of no less than 10.6 
METs, without evidence of left ventricular dysfunction or 
ejection fraction of 50 percent or less.

2.  The veteran is on continuous medication for control of 
hypertension.  His diastolic pressure is predominantly 100 or 
less, and his systolic pressure is predominantly 150 or less.

3.  An Austin bunionectomy of the left great toe, and a 
Chevron bunionectomy of the right great toe, both secondary 
to hallux valgus, are currently manifested by painful of 
motion of both great toes, degenerative changes, and 
diminished function of the great toes with walking.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for coronary artery disease, status post coronary 
artery bypass grafts and myocardial infarction, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2001).

2.  The criteria for a disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7101 (2001).

3.  The criteria for a disability rating in excess of 10 
percent for residuals of an Austin bunionectomy of the left 
great toe, secondary to hallux valgus, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 
(2001).

4.  The criteria for a disability rating in excess of 10 
percent for residuals of an Chevron bunionectomy of the right 
great toe, secondary to hallux valgus, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board observes that a recently enacted law, the Veteran's 
Claims Assistance Act (VCAA), and its implementing 
regulations, essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim; although VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).  VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §§ 5103A(d) (West Supp. 2002); 66 Fed. 
Reg. 45620, 45630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.159(c)(4)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The record reflects that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran's claims file contains the veteran's 
service medical records and records of VA and private medical 
examinations and treatment.  The veteran has not identified 
any other evidence relevant to his claims that has not been 
submitted.

The record also reflects that the veteran has received the 
degree of notice which is contemplated by law.  Specifically, 
VA provided the veteran and his representative with the 
rating decisions, an April 2000 statement of the case (SOC), 
and a March 2002 supplemental statement of the case (SSOC).  
These documents together relate the law and regulations that 
govern the veteran's increased rating claims.  The documents 
list the evidence considered, and the reasons for the 
determinations made regarding that claim.  As the record does 
not point to the existence of any additional evidence that 
should be obtained prior to deciding the issues on appeal, VA 
does not have any unfulfilled duty to notify the veteran who 
would obtain additional evidence.

The Board concludes that VA has fulfilled its duties both to 
notify and to assist the veteran in this case.  Adjudication 
of this appeal at this juncture poses no risk of prejudice to 
the veteran.  See, e.g., the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Accordingly, the issues of 
entitlement to increased ratings for heart disease, 
hypertension, and disabilities of the left and right feet are 
ready for appellate review.

II.  Rating Claims

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2001).  Evaluation of a 
service-connected disorder requires a review of the veteran's 
medical history regarding that disorder.  38 C.F.R. § 4.1 
(2001).  The disability must be evaluated from the point of 
view of the veteran working or seeking work.  38 C.F.R. § 4.2 
(2001).

VA regulations provide, and the Court has emphasized, that 
the evaluation of a musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Any reasonable doubt regarding the extent of the disability 
should be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2001).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2001).

In a case in which the circumstances are exceptional, and the 
criteria provided in the rating schedule are found to be 
inadequate for rating a disability, the RO is authorized to 
refer the case to the VA Chief Benefits Director, or the 
Director of VA's Compensation and Pension Service, for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2001).  The governing criteria for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court explained, however, that the Board 
is not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record, and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Id.  The Court 
has further held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Coronary Artery Disease and Hypertension

The veteran was diagnosed with and treated for hypertension 
during service, and VA granted the veteran's claim for 
service connection for hypertension.  A few years after his 
service, the veteran was diagnosed with heart disease, 
described as coronary artery disease.  VA granted the 
veteran's claim for service connection for coronary artery 
disease, and recharacterized the disability as coronary 
disease with hypertension.

Under the rating schedule, diseases of the heart are 
evaluated according to testing that indicates the level of 
exertion, measured in the unit of a metabolic equivalent 
(MET), at which dyspnea, fatigue, angina, dizziness, or 
syncope develops.  38 C.F.R. § 4.104, Note (2) (2001).  
Coronary artery disease is evaluated as follows:

Chronic congestive heart failure, or; 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent
   ....................................................... 
100 percent

More than one episode of acute congestive 
heart failure in the past year, or; 
workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent
   ........................................................ 60 
percent

Workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram, or X-ray  
.................................................. 30 percent

Workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; continuous medication required
   ........................................................... 
10 percent

38 C.F.R. § 4.104, Diagnostic Code 7005 (2001).

The rating schedule provides for the evaluation of 
hypertension as follows:

Diastolic pressure predominantly 130 or 
more
   ..................................................... 60 percent

Diastolic pressure predominantly 120 or 
more
   ........................................................ 40 
percent

Diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 
200 or more
   ..................................................... 20 percent

Diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 
160 or more, or; minimum evaluation for 
an individual with a history of diastolic 
pressure predominantly 100 or more who 
requires continuous medication for 
control
   ..................................................... 10 percent

38 C.F.R. § 4.104, Diagnostic Code 7101 (2001).

In the veteran's service medical records, treatment notes 
from the late 1980s forward reflect that he was noted to have 
elevated blood pressure, and that he was on medication for 
hypertension.  On VA examination in November 1994, the 
veteran reported that he had been diagnosed with hypertension 
several years earlier.  He reported that he was on medication 
for hypertension.  On general medical examination, his blood 
pressure was 150/100.  In a January 1995 VA examination for 
hypertension, the veteran reported that he had been on 
medication for hypertension for several years.  The examiner 
found that the veteran's hypertension was controlled with 
medications at the time of the examination.

In January 1998, the veteran was admitted to a VA Medical 
Center (VAMC) with chest pain, and found to have had a 
myocardial infarction.  He underwent a cardiac 
catheterization at a private hospital, Catholic Medical 
Center.  He was noted to have double vessel coronary artery 
disease.  The catheterization surgery included balloon 
angioplasty.

Notes of outpatient treatment by private cardiologist Louis 
I. Fink, M.D., reflect that Dr. Fink treated the veteran in 
1998 and 1999 for his coronary artery disease.  The veteran 
was on medication for his hypertension.  In November 1998, 
his blood pressure was 134/98.  The veteran reported episodes 
of fatigue and chest pain, with activity and at rest, in 
September 1998 through November 1998.  In November 1998, he 
underwent another cardiac catheterization, with balloon 
angioplasty.  He was noted to have coronary artery disease in 
three blood vessels.

In December 1998, the veteran reported that he was back at 
work following his surgery in November 1998.  His blood 
pressure was 110/80, and he was noted to be on medication for 
hypertension.  In March 1999, he reported that he was 
physically active in his job in maintenance.  His blood 
pressure was 140/90.  He reported that, for the last week, he 
had experienced episodes of sharp, left-sided chest pains.  

The report of a June 1999 VA examination indicated that the 
veteran worked as a janitor in a VAMC.  He reported that he 
was on medication for his heart disease and hypertension.  He 
reported that he got angina with moderate to heavy exertion.  
He indicated that he would become quite winded after carrying 
groceries up one or two flights of stairs.  He indicated that 
he been off from work on sick leave due to fatigue related to 
his heart disease.  On examination, his blood pressure was 
150/100.

In November 1999, the veteran underwent a stress test at 
Catholic Medical Center.  His baseline blood pressure was 
148/94, and he was noted to be on medication for 
hypertension.  In the test, the veteran exercised for ten 
minutes.  The test was terminated because of fatigue and 
shortness of breath.  The total METs achieved were 10.6.  
Later in November 1999, the veteran underwent another cardiac 
catheterization at Catholic Medical Center.  The reporting 
physician indicated that the veteran had coronary artery 
disease, with narrowing of the left anterior descending 
coronary artery, the circumflex coronary artery, and the 
right coronary artery.  The physician reported that the 
veteran had normal left ventricular chamber size and systolic 
function, with mildly elevated diastolic pressure and normal 
ejection fraction.

On VA examination in March 2000, the veteran reported that he 
continued to have chest pain with moderate to heavy exertion.  
He indicated that his chest pain made it necessary for him to 
take frequent rest periods during his work, and caused him to 
use significant amounts of sick leave.  The examiner noted 
the results of the November 1999 stress test and 
catheterization at Catholic Medical Center.  The examiner 
concluded that the veteran's condition was basically 
unchanged since June 1999.  On VA examination in June 2000, 
the veteran's blood pressure was 140/98.

In June 2001, the veteran had an exercise tolerance test at 
Catholic Medical Center.  His baseline blood pressure was 
120/90, and he was noted to be on medication for 
hypertension.  In the test, he exercised for ten minutes and 
twenty seconds, and the test was terminated due to fatigue.  
The METs achieved were 12.9.  Functional capacity was normal.  
On VA examination in July 2001, the veteran reported 
persistent chest pain, without dizziness or dyspnea.  The 
examiner noted the results of the June 2001 exercise 
tolerance test, and concluded that the veteran's heart 
disease was stable.

On testing performed in 1999 and 2001, the veteran 
experienced fatigue at METs levels of 10.6 and 12.9.  Medical 
records have not shown that he has left ventricular 
dysfunction, nor that he has an ejection fraction of 50 
percent or less.  The manifestations of the veteran's 
coronary artery disease do not meet the criteria for a rating 
in excess of the 30 percent rating that is currently 
assigned.

Medical records reflect that the veteran has been kept on 
medication for his hypertension.  His diastolic pressure has 
been predominantly 100 or less, and his systolic pressure has 
been predominantly 150 or less.  Therefore, his hypertension 
does not meet the criteria for a rating higher than the 10 
percent rating that is currently assigned.

The veteran has had hospitalizations for cardiac 
catheterizations, and he has reported that his chest pain 
affects his endurance and attendance at work.  The Board 
finds, however, that the impairment produced by the veteran's 
heart disease and hypertension is within the range 
contemplated by the rating schedule for those disorders.  The 
manifestations of the veteran's heart disease and 
hypertension do not present an exceptional or unusual 
disability picture such as would necessitate referral of the 
case to the appropriate official for the assignment of an 
extra-schedular evaluation.


Bunionectomies of the Right and Left Great Toes

The veteran's service-connected bunionectomies of the right 
and left great toes are each currently rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5280.  Under this code, 
severe unilateral hallux valgus warrants a 10 percent 
evaluation if the disability is equivalent to amputation of a 
great toe.  A 10 percent evaluation is also warranted for 
postoperative unilateral hallux valgus with resection of the 
metatarsal head.  38 C.F.R. § 4.71a. 

With respect to the applicability of Diagnostic Code 5280, 
the Board observes that the medical data of record indicate 
that in January 1999, the veteran was seen by a VA 
podiatrist.  During this visit, the veteran reported a 
history of bunion surgeries in the early 1990s.  The examiner 
found that dorsiflexion of both great toe joints was limited.  
The range of motion of the other joints in both feet, and the 
muscle tone and power in both feet, were within normal 
limits.  There was forefoot varus of 10 degrees in the left 
foot, and 5 degrees in the right foot.  There was rearfoot 
varus of 3 degrees in each foot.  On follow-up in May 1999, 
the examiner found that plantar fasciitis had resolved with 
the use of orthoses.

When the veteran was examined by VA in August 1999, he 
reported that both of his great toes had daily pain, 
weakness, stiffness, swelling, and redness, with worse 
swelling and redness in the right great toe than in the left.  
He reported that the pain in the toes was worse with standing 
and walking.  He indicated that he wore shoe inserts provided 
by the VA podiatry clinic, and that he took Motrin for the 
pain.  In the left great toe, the entire MTP joint was 
markedly tender.  The joint had normal extension, to 0 
degrees, but was quite limited in flexion, to 20 degrees, 
with pain at that point.  The range of motion of the right 
MTP joint was to 0 degrees of extension and 20 degrees of 
flexion.  X-rays showed degenerative joint disease in both 
MTP joints.

Upon a follow-up visit at a VA podiatry clinic in April 2000, 
the veteran reported that he was still using orthoses; that 
his feet got tired; and that he needed to get them out of his 
shoes after about half a day.  The podiatrist noted that 
sensation was intact in both feet.  There was almost no range 
of motion of the MTP of the left great toe, and motion of 
that joint in the right great toe was limited.  The 
podiatrist prescribed metatarsal bars for the outer soles of 
both of the veteran's shoes.

On the most recent VA examination in July 2001, there was 
approximately 20 degrees of total passive range of motion in 
the first MTP bilaterally, with pain throughout the range of 
motion, aggravated with end range dorsiflexion.  There was a 
forefoot varus deformity of 4 to 6 degrees bilaterally.  The 
great toes were dorsiflexed with walking and did not purchase 
well.  X-rays showed good alignment of the first MTP, with 
singular screw fixation, with early degenerative joint 
changes. 

As aptly noted by the record, the medical data in this case 
document surgical treatment of both the right and left great 
toes with resulting residual impairment manifested by painful 
of motion of both great toes, degenerative changes, and 
diminished function of the great toes with walking.  The 
veteran has reported that his symptoms, most notably pain, 
affect the length of time he can remain on his feet, and 
thereby affect his endurance at work.  The treatment and 
examination records have noted pain with limited motion of 
the first MTP joints bilaterally. Therefore, given the 
totality of the pertinent medical evidence, particularly that 
which indicates actual limitation of right and left great toe 
motion as well as functional impairment due to pain, the 
Board finds it reasonable to conclude that the disability 
picture more nearly approximates the criteria for a 10 
percent evaluation for each great toe under diagnostic code 
5280, which contemplates severe unilateral hallux valgus that 
is equivalent to amputation of the great toe.  See generally 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); DeLuca v. Brown, 
supra; 38 C.F.R. §§ 4.40, 4.45, 4.59.

While the record indicates that the veteran had almost no 
range of motion of the left great toe in April 2000, he was 
able to stand on his toes and heels on examination in July 
2001; and another examiner found that the muscle tone and 
power in both feet were within normal limits.  As the 
evidence of record does not reflect such severe impairment 
associated with the right and left great toes as to result in 
an actual loss of use of either foot, an increased evaluation 
in excess of 10 percent, for each great toe, is not warranted 
on that basis.  See 38 C.F.R. § 4.71a, NOTE following 
Diagnostic Codes 5283 and 5284 (2001).  Furthermore, since 
the medical data of record objectively confirmed that the 
veteran demonstrates limitation of motion of the right and 
left great toes, the criteria under diagnostic code 5003 as 
they pertain to the absence of limitation of motion, with 
arthritic involvement of two or more minor joint groups, are 
not for application in this case.  See 38 C.F.R. §§ 4.45, 
4.71a, Diagnostic code 5003 (2001).  Similarly, the veteran's 
limitations on standing at work do not reach the level of an 
exceptional or unusual disability picture, beyond that which 
is contemplated by the criteria in the rating schedule.  
Therefore, it is not necessary to refer the issue of the 
ratings for the veteran's residuals of a bunionectomy of the 
right and left great toes to the appropriate official for the 
assignment of an extra-schedular evaluation.  Accordingly, 
increased ratings for the veteran's service-connected 
bunionectomies of the right and left great toes are not 
warranted.



ORDER

Entitlement to a rating in excess of 30 percent for coronary 
artery disease, status post coronary artery bypass grafts and 
myocardial infarction, is denied.

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of an Austin bunionectomy of the left great toe, secondary to 
hallux valgus, is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a Chevron bunionectomy of the right great toe, secondary 
to hallux valgus, is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

